62 So.3d 1167 (2011)
Patricia LEWIS, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 3D10-1933.
District Court of Appeal of Florida, Third District.
June 1, 2011.
Coast to Coast Legal Aid of South Florida, Jeffrey Keddie, Plantation, for appellant.
Javier A. Ley-Soto, Chief Regional Counsel, for appellee.
Before CORTIÑAS, SALTER, and EMAS, JJ.
PER CURIAM.
Patricia Lewis appeals a final order of the Department of Children and Families Office of Appeal Hearings (DCF) disqualifying her from receiving food stamp assistance benefits for one year. The final order was issued on June 17, 2010, and Lewis timely filed a "notice of appeal" on July 12, 2010. Because Lewis asserts that she did not receive DCF's notice of hearing on the alleged intentional program violation, she was entitled to claim good cause for failure to appear, under 7 C.F.R. § 273.16(e)(4) (2010), within thirty days.[1] Accordingly, her "notice of appeal" shall be treated as a claim of good cause for failure to appear, and we reverse and remand for DCF to notice and conduct a hearing pursuant to 7 C.F.R. §§ 273.16(e)(3)(ii) and (e)(4) (2010).
Reversed and remanded.
NOTES
[1]  The federal regulations govern the Florida food stamp disqualification procedure under Florida Administrative Code Rule 65-2.069(1).